Citation Nr: 1628224	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  07-25 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

R. Starks, Associate Counsel









INTRODUCTION

The Veteran served on active duty from February 1968 to March 1968.  The Appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In August 2011 and November 2012, the Board remanded this case for additional development.  In the latter remand, the Board determined that it was the Appellant's intention to pursue two claims; namely, entitlement to death pension benefits and entitlement to service connection for the Veteran's cause of death.  The issue of entitlement to service connection for the Veteran's cause of death since been returned to the Board for further appellate action.  The issue of entitlement to death pension benefits was denied in a January 2015 statement of the case issued by the RO.  The Appellant did not file a VA Form 9, necessary to perfect her appeal.  Therefore, the issue of entitlement to death pension benefits is not before the Board.


FINDING OF FACT

A disability of service origin did not cause or contribute substantially or materially to the cause of the Veteran's death.


CONCLUSION OF LAW

The criteria for establishing service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1101, 1110, 1310, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.312 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In a claim for DIC benefits, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

In the instant case, the November 2012 Board remand directed the RO to provide notice to the Appellant in compliance with the VCAA.  And in April 2013, the RO mailed the Appellant a letter that advised the Appellant of the evidence and information necessary to substantiate her claim service connection for cause of death, as well as her and VA's respective responsibilities in obtaining such evidence and information.  The letter also provided notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  Therefore, adequate notice was provided to the Appellant prior to the transfer and certification of her case to the Board and VA has complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

VA has a duty to assist the Appellant in developing her claim, which includes assisting in obtaining any outstanding records of identified VA or private medical treatment relevant to the claim, and affording a medical opinion when appropriate. 

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  An August 2011 Board remand directed the AMC/RO to contact the Social Security Administration (SSA) to obtain the Veteran's complete SSA records.  In August 2011, the AMC submitted a request to SSA requesting the Veteran's disability records.  In January 2012, SSA notified VA that those records had been destroyed.  In February 2012, VA notified the Appellant that VA was unable to obtain the Veteran's SSA records.  In March 2012, VA made a formal finding that the Veteran's SSA records were unavailable.  Therefore, the Board finds that VA has met its duty to assist in obtaining relevant records.

The Board also finds that obtaining a medical opinion is not necessary.  Under 38 U.S.C.A. § 5103A(a), such an opinion is "necessary to substantiate the claimant's claim" or "no reasonable possibility exists that such assistance would aid in substantiating the claim."  See also DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  In the present case, there is no medical evidence suggesting that the Veteran's COPD developed due to service.  In contrast, there is probative medical evidence of record indicating that the Veteran had COPD for reasons other than service.

In the November 2012 remand, the Board requested that the RO verify the Veteran's active duty service dates.  The RO subsequently obtained a certified copy of the Veteran's DD Form 214 confirming the dates of active duty as February 7, 1968 to March 19, 1968.

That remand further instructed the RO to clarify an issue concerning the Appellant's legal representation.  In April 2013, the RO mailed a letter to the Appellant explaining that the Appellant's current legal representative was not accredited to represent the Appellant before VA, and enclosing VA Form 21-22a, "Appointment of Individual Claimant's Representative."

Finally, the November 2012 remand directed the RO to issue a statement of the case in accordance with Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), for the appellant's claim for entitlement to death pension benefits.  In January 2015, after all necessary development was completed, the RO issued a statement of the case denying the claim for entitlement to death pension benefits.  The record reflects that the Appellant did not file a Substantive Appeal within one-year from the date of that the Statement of the Case was issued.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant);  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, she will not be prejudiced as a result of the Board proceeding to the merits of her claim.

Entitlement to service connection for the cause of the Veteran's death

Applicable Laws

When a Veteran's death is service connected, with service connection determined according to the standards applicable to disability compensation, his surviving spouse is generally entitled to dependency and indemnity compensation (DIC).  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a); see generally 38 U.S.C.A. Chapter 11.  Generally, a Veteran's death is service connected if it resulted from a disability incurred or aggravated in the line of duty in the active service.  38 U.S.C.A. §§ 101(16), 1110; 38 U.S.C.A. §§ 3.1(k), 3.303.

To establish service connection for the cause of the Veteran's death, the service-connected disability must be either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A disability is the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death. 38 C.F.R. § 3.312(b).  A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, aided or lent assistance to producing death; e.g., when a causal (not just a casual) connection is shown. 38 C.F.R. § 3.312(c).

In short, the appellant is entitled to benefits if the principal or contributory cause of the Veteran's death was (1) an already service-connected disability that caused or aggravated another disability, directly leading to the Veteran's death; or (2) a previously nonservice-connected disability that was in fact incurred or aggravated by service.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.303(a), 3.310, 3.312.




Analysis

The Appellant claims that service connection for the cause of the Veteran's death is warranted.

As an initial matter, the Veteran's death certificate shows that the cause of his death in March 2006 was COPD.  Thus, the Board must determine whether the Veteran's COPD was in fact incurred or aggravated by service.  

On the basis of service treatment records alone, COPD was not affirmatively shown to have been present in service.  The Board acknowledges that in March 1968, the Veteran complained of shortness of breath, which he attributed to asthma.  However, the Veteran's March 1968 discharge examination reveals no deficiencies of the lungs.

The medical evidence of record shows that the Veteran was diagnosed with chronic obstructive lung disease (COLD) in November 2000, more than 30 years post-service.  The private physician who diagnosed the Veteran with COLD attributed the symptoms to the Veteran's history of smoking ("He smoked a pack a day from age 15 to three years ago.") and x-ray findings of chest hyperinflation.

Of note is an October 2005 rating decision which denied service connection for COPD.  In rendering its decision, the RO found that there was no medical evidence of record indicating that COPD was related to the Veteran's service.  This decision was not appealed by the Veteran or the Appellant. 

The Board notes that at the time of the Veteran's death, the Veteran was service-connected for thrombophlebitis of the bilateral lower extremities.  Although the Appellant stated that the Veteran's COPD is related to his service-connected thrombophlebitis, the Board finds that the preponderance of the evidence is against such a finding.

Here, the only evidence of record supportive of the Appellant's claim that COPD resulted from thrombophlebitis of the bilateral lower extremities, is her own statements.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, a diagnosis of COPD or an etiology opinion of thrombophlebitis causing COPD, such opinions fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  "Competent medical evidence" is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).

Finally, the Appellant has also expressed concern that the Veteran's asbestosis, which was diagnosed alongside COLD in December 2000, aggravated his COPD.  She further asserts that the Veteran may have been exposed to asbestos in service.  Regretfully, the Board finds no evidence of record that supports the Appellant's assertion.  In so finding, the Board notes that the Veteran's DD Form 214 shows his last duty assignment as Recruit Training Command, Great Lakes, Illinois, where he served from February 7, 1968 to March 19, 1968.  Service treatment records do not indicate that the Veteran was exposed to asbestos during this period.  The most persuasive evidence indicates that the Veteran was exposed to asbestos outside of service.  In this regard, the December 2000 physician stated that "[The Veteran] worked at Hunt Tool Co. for three years building separators, which he wrapped with asbestos insulation."  In light of the persuasive contradictory evidence of record, the Board does not find credible the Appellant's assertion that the Veteran was exposed to asbestos during his brief period of service.



Accordingly, the Board finds that the preponderance of the evidence is against finding service connection for the cause of the Veteran's death.  The benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The Appellant's claim is denied. 


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


